NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

OSIRIS C. TERRY,                                No. 20-16203

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00401-DKW-RT

 v.
                                                MEMORANDUM*
DON QUIJOTE,

                Defendant-Appellee.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Osiris C. Terry appeals pro se from the district court’s judgment dismissing

for failure to comply with a court order his products liability action. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Ferdik

v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in dismissing Terry’s action

under Federal Rule of Civil Procedure 41(b) because Terry failed to comply with

the district court’s order to file an amended complaint that alleged federal

jurisdiction over his claims. See id. at 1260-63 (setting forth factors for

determining whether a pro se action should be dismissed under Rule 41(b) and

requiring “a definite and firm conviction” that the district court “committed a clear

error of judgment” to overturn such a dismissal (citation and internal quotation

marks omitted)).

      The district court did not abuse its discretion in denying Terry’s post-

judgment motions because Terry failed to demonstrate any basis for relief. See

Lemoge v. United States, 587 F.3d 1188, 1191-92 (9th Cir. 2009) (setting forth

standard of review and discussing factors for excusable neglect under Fed. R. Civ.

P. 60(b)(1)); Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001)

(setting forth standard of review and discussing factors for granting a motion for

reconsideration under Fed. R. Civ. P. 59(e)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      20-16203